Citation Nr: 1519954	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  14-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for a cervical spine disability.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from November 1984 to January 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, the Veteran testified before a Decision Review Officer (DRO).  In September 2014, a videoconference hearing was held before the undersigned.  Transcripts from both hearings are associated with the record.

As the record shows psychiatric diagnoses other than PTSD, the claim of service connection for PTSD has been expanded/recharacterized that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has PTSD that is likely as not related to his active duty service.

2.  The Veteran did not appeal an August 1992 rating decision which denied service connection for cervical strain, based essentially on a finding that such was unrelated to his service.

3.  Evidence received since the August 1992 rating decision, including a March 2012 statement from a physician, relates to the previously unestablished elements of whether the Veteran has a cervical spine disability that is attributable to his service.

4.  A cervical spine disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service, to include an injury therein.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The August 1992 rating decision denying service connection for cervical strain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen a claim for service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014);          38 C.F.R. § 3.156 (2014).

4.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in September 2011, November 2011, December 2011, and February 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The Board notes that letters dated in September and December 2011 also provided the Veteran notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect to the reopening aspect of the neck disability claim.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a psychiatric VA examination in June 2012 and a neck VA examination in January 2013.  The Board finds that the report of the neck examination and opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that there is no need to address the adequacy of the psychiatric examination in light of the allowance of this matter discussed below.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.
  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the September 2014 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, particularly nexus to service, and identified evidence that could assist the Veteran in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Service-Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including psychoses and arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for psychoses and arthritis) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

PTSD

The Veteran contends that he has PTSD due to an attack in service by five other service members.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has an Axis I diagnosis of PTSD.  He has been diagnosed by various providers, including by VA.  He has alleged that such diagnosis is due to an attack in service in April 1987.  A September 1987 report of investigation indicates that the Veteran was assaulted and sustained multiple injuries in April 1987, that he was not engaged in intentional misconduct or neglect, and that he was in the line of duty.  Thus, as such incident is documented, there is credible evidence that the claimed in-service stressor event occurred.  What remains necessary to establish a claim for service connection for PTSD is evidence of a link between the Veteran's current symptoms and his verified stressor event.

In this regard, multiple providers have indicated that the Veteran's PTSD is related to his service.  Specifically, two of the Veteran's VA treating providers provided a statement indicating that the Veteran has been under their care since September 2011 and has PTSD, which is related to trauma from an assault that occurred in service.  In February 2012, the Veteran's VA physician stated that he believes the majority of the Veteran's PTSD symptoms are related to his military service.  In June and November 2013, the Veteran's VA clinical psychologist provided a statement indicating that multiple VA providers have diagnosed the Veteran with PTSD, and that the PTSD is likely due to an assault by other soldiers during service.  This statement reflects a review of the record, noting that this assault occurred while the Veteran was in the line of duty.  In light of the above, the Board concludes that the evidence supports a finding that the Veteran has PTSD related to his military service, and specifically to the stressor event discussed above.

The Board is aware that a June 2012 VA examiner did not find the Veteran to have an Axis I diagnosis of PTSD related to service.  The Board finds, however, that the evidence of record supports that there is such a diagnosis and that such diagnosis is related to service.  Thus, resolving all doubt in the Veteran's favor, service connection for PTSD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Cervical Spine Disability

As noted in the above Findings of Fact and Conclusions of Law, the Board finds that new and material evidence sufficient to reopen the claim has been submitted.  The Board will not turn to the merits of the appeal.

Initially, the Board notes that there is no prejudice to the Veteran from adjudicating the Veteran's claim for a cervical spine disability de novo, as it was previously adjudicated de novo by the RO in the November 2013 statement and the Veteran has had ample opportunity to respond.

It is not in dispute that the Veteran has a cervical spine disability, as degenerative disc disease has been diagnosed.  However, a cervical spine disability was not manifested in service.  Although the Veteran has reported injuring his neck in service following an assault by other service members and his STRs show he was involved in such altercation, his STRs indicate no complaints, treatment, or diagnosis related to the neck.  Notably, although there are witness statements in his STRs that indicate that the Veteran injured his neck, an inpatient treatment record notes that the Veteran sustained multiple contusions to the head, face, chest extremities, multiple abrasions to the head, face and chest extremities and a laceration to the scalp.  There is no mention of injury to the neck or cervical spine region.  Further, even if the Board acknowledges an inservice neck injury, the injury is not shown to have resulted in a chronic disability.  This is so based on the opinion of the January 2013 VA examiner who noted that there was no documentation of  cervical spine pain or injury in service and that the Veteran sought treatment in May 1987, shortly following the April 1987 assault incident, for post-concussion syndrome and did not complain of neck pain/problems at this time.  The examiner also noted the Veteran's current cervical spine diagnosis and indicated that this mild disease occurred 20 years after the claimed inservice injury.  Hence, service connection for a cervical spine disability on the basis that it became manifest in service (or in the first postservice year) and has persisted is not warranted.  

The preponderance of the evidence is also against a finding that service connection for arthritis, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  The record does not show that arthritis manifested within the first postservice year.  While the Veteran filed a claim for service connection for a neck injury within the first postservice year, he did not report for the scheduled VA examination in connection with the claim.  Further, as noted by the January 2013 VA examiner, arthritis was not found until 20 years after the claimed inservice injury.  Thus, the first documented X-ray findings of arthritis of the lumbar spine are not until 2007, almost 20 years since the Veteran's discharge from service.  Therefore, presumptive service connection for arthritis as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  Despite the Veteran's contentions alleging continuity of neck symptomatology since service, the medical evidence from service and after tends to counter this assertion.  Instead, on October 1990 VA examination, although the Veteran complained of neck pain, his neck was found to have full range of motion and no deformity.  Further, on June 1992 VA miscellaneous neurological disorders examination, there was a diagnosis of cervical muscle strain, and not arthritis.  Notably, this examination report specifically indicated that a CT scan of the cervical spine was "entirely negative for any pathology."  Additionally, although the Veteran's partner has reported that the Veteran has complained of neck pain since service, she has indicated (in a January 2013) statement that she has only been in a committed relationship with the Veteran for 3 years.  Further, while she has stated that she has known him since high school, there is no other indication that she personally observed the Veteran in the initial years following service.  As a result, her statements are not probative evidence with respect to his complaints for many years after service.  For these reasons, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

What remains for consideration is whether the Veteran's current cervical spine disability may somehow otherwise be related to his service.  In this regard, there is conflicting evidence.  Supporting the Veteran's claim is an opinion by a private provider in March 2012 indicating that the Veteran's neck disability may be due to his service.  However, the provider notes that his conclusion is based on the Veteran's statements of continuity of symptomatology and the Veteran's statements of in-service neck injury.  As discussed above, the Board finds that the evidence of record weighs against both of these contentions by the Veteran.  Thus, the Board finds this opinion of significantly less probative value as it is based on an incorrect factual basis.

The Board finds more probative and persuasive the opinion by the January 2013 VA examiner who opined that the Veteran's current cervical spine disability was unrelated to his service.  The examiner cited to the factual record, including the Veteran's STRs and postservice C&P testing in 1990 and 1992 which showed a normal cervical spine, and noted that he found no evidence of abnormal cervical spine testing until 2007, when an MRI of the neck showed mild degenerative disc disease and cervical spondylosis.  The examiner indicated that this is a mild disease which was not present until 20 years after the claimed inservice injury and thus is unrelated to an altercation in 1987 during the Veteran's service.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is both probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301.  That is, this examiner considered the Veteran's statements but considered them in relation to the medical records created from the time of service to the present.  It is clear the examiner carefully considered the facts of this case when providing the opinion, and for this reason, the Board finds it highly probative.

The only other evidence in the record concerning the etiology of the Veteran's cervical spine disability is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes, as reflected by the medical evidence, and whether or not a chronic cervical spine disability may be related to his service (which ended more than 20 years earlier) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his current cervical spine disc disease is related to his service.  His unsupported opinion in this matter is not competent evidence.  As noted above, as the medical evidence counters his statements, the Board finds his statements of in-service injury and continuity thereafter to be of little probative value.

Accordingly, considering the above, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability.  Therefore, the benefit of the doubt rule does not apply and the appeal must be denied.

ORDER

Service connection for PTSD is granted.

The claim for service connection for a cervical spine disability is reopened.

Service connection for a cervical spine disability is denied.





____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


